Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 2/8/21, with respect to the prior art of record not teaching the newly added limitations to claims 1, 9, and 16 have been fully considered and are persuasive.  The previous has been withdrawn; all pending claims are in condition for allowance. 
Allowable Subject Matter
Claims 1, 2, 4, 6-10, 12, 14-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1, 9, and 16, the prior art fails to teach or disclose:
	Claim 1: 
a first clamping lug and a clamp slot, configured for fixing a base plate and a lens body of a light-emitting diode (LED) lighting fixture
a second clamping lug for clamping an LED light source of the fixture onto the lens body
Claim 9:
a base plate and a lens body connected with the base plate by a lamp fastener 
fastener having a first clamping lug and a clamp slot, configured for fixing the base plate and the lens body of the LED lighting fixture; 

LED lighting fixture, comprising a lens module, and an LED light source provided on the lens module
Lens with a base plate and a lens body connected with the base plate by a lamp fastener, wherein the lamp fastener comprises:
Claims 1, 9, and 16 specifically fail to teach: wherein the second clamping lug and an avoidance slot on the base plate are in an interference fit and the interference fit comprises a maximum cross-sectional area of the second clamping lug that is larger than a cross-sectional area of the avoidance slot and when the second clamping lug is inserted into the avoidance via the interference fit a firmness of the lens body to the base plate is improved, and a possibility of fracture of the first clamping lug is reduced.
The closest prior art found was Ren CN 206176059YU (provided in applicant’s IDS).   Ren discloses most of the limitations of claims 1, 9, and 16,
a first clamping lug (second buckle 8) and a clamp slot (locking hole 10 matched with buckle 8, paragraph 0021), 
configured for fixing a base plate and a lens body of a light-emitting diode (LED) lighting fixture (second buckle 8 fixes lens 5 on the chassis 3); and a second clamping lug (buckle 7, Fig 4) configured for clamping an LED light source of the LED lighting fixture onto the lens body (paragraph 0021).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875